J-S71027-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

AARON WILSON

                            Appellant                  No. 663 EDA 2016


                  Appeal from the PCRA Order January 19, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0339311-1994
                                          CP-51-CR-0339381-1994
                                          CP-51-CR-0339451-1994
                                          CP-51-CR-0402631-1994
                                          CP-51-CR-0402811-1994


BEFORE: BOWES, J., PANELLA, J., and FITZGERALD, J.*

JUDGMENT ORDER BY PANELLA, J.                     FILED DECEMBER 07, 2016

        Appellant, Aaron Wilson, appeals from the order dismissing his

“Petition for Common Law Writ of Error Coram Nobis,” which challenged the

validity of his guilty plea entered in 1994. Wilson contends that the court

below erred in concluding that the Post Conviction Relief Act (“PCRA”)

applied to his petition. After careful review, we affirm.

        Pursuant to a negotiated plea agreement, Wilson pled guilty to five

counts of robbery, four counts of criminal conspiracy, four counts of violating

the Uniform Firearms Act, one count of aggravated assault, and one count of
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S71027-16


possession with intent to deliver a controlled substance. The trial court

sentenced him to an aggregate term of imprisonment of five to ten years.

       The present petition was filed on June 9, 2015. In his petition, Wilson

conceded that this sentence expired on March 17, 2004. See Petition,

6/9/15, at 2. He asserted that he was challenging the conviction because it

was a predicate for his subsequent conviction on federal firearms charges.

See id., at 3-4. He therefore claimed that in 1994, the trial court did not

have jurisdiction over several of his charges, and further, that his guilty plea

counsel was ineffective in several regards. See id., at 5-6.

       The court below treated Wilson’s petition as a PCRA petition and

concluded that he was not eligible for relief due to the fact that he was no

longer serving a sentence for the convictions he was challenging. The court

thus dismissed the petition. This timely1 appeal followed.

       On appeal, Wilson argues that the court erred in concluding that the

PCRA applies to his petition. The PCRA states that it “shall be the sole means

of obtaining collateral relief and encompasses all other common law and

statutory remedies for the same purpose that exist when this subchapter

takes effect, including habeas corpus and coram nobis.”        42 Pa.C.S.A. §
____________________________________________


1
  Wilson’s appeal was docketed on February 19, 31 days after the filing of
the trial court’s order dismissing his petition. Wilson, however, was
incarcerated in federal prison at the time, and his petition is dated February
10. Under these circumstances, we conclude that the prisoner mailbox rule
applies, and Wilson’s appeal was timely filed. See Smith v. Pa. Bd. Of
Prob. and Parole, 683 A.2d 278, 281 (Pa. 1996).



                                           -2-
J-S71027-16


9542.     We have previously set forth the well-established province of the

PCRA as follows:

        Under the plain words of the statute, if the underlying
        substantive claim is one that could potentially be remedied under
        the PCRA, that claim is exclusive to the PCRA. Commonwealth
        v. Eller, 569 Pa. 622, 807 A.2d 838, 845 (2002). It is only
        where the PCRA does not encompass a claim that other collateral
        procedures are available. Commonwealth v. Chester, 557 Pa.
        358, 733 A.2d 1242 (1999).

Commonwealth v. Pagan, 864 A.2d 1231, 1232-1233 (Pa. Super. 2004).

See also Commonwealth v. West, 595 Pa. 483, 497, 938 A.2d 1034,

1043 (2007) (“[T]he PCRA subsumes all forms of collateral relief … to the

extent a remedy is available under such enactment.”). “[C]oram nobis relief

does not become available merely because the PCRA refuses to remedy a

petitioner’s grievance; rather, we look at the claims a petitioner is raising.”

Pagan, at 1233. The fact that a petitioner’s ultimate goal is escape from the

collateral consequences of his conviction does not change the fact that he is

seeking relief from his judgment of sentence. See Commonwealth v.

Descardes, 136 A.2d 493, 501 (Pa. 2016).

        Here, the issues raised in Wilson’s petition challenge the legality of his

convictions, and therefore his judgment of sentence. These claims are

“clearly encompassed by the PCRA.” Id., at 501-502; Pagan, at 1233. Thus,

the fact that Wilson has conceded that he is not currently serving a sentence

for these convictions is a fatal defect. See 42 Pa.C.S.A. § 9543(a)(1)(i).

        Order affirmed. Jurisdiction relinquished.


                                       -3-
J-S71027-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/7/2016




                          -4-